Citation Nr: 1613897	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  15-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter has been previously remanded by the Board for additional development in October 2015.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2015 examiner provided a negative opinion, explaining in the rationale that there are no service treatment records (STR) or surgical records of the Veteran having had any surgery or being seen for hemorrhoids while on active duty military service.  The examiner noted the lay testimony by the Veteran and his friends that he had hemorrhoid surgery in service, but highlighted a post-service treatment record from 2001 in which the Veteran reported no relevant surgery as to his hemorrhoids, and concluded that there are no objective records to support that hemorrhoids had their onset in service or are etiologically related to service.  

The Board notes that the Veteran's STRs are not available due to being destroyed in the July 1973 fire at the National Personnel Records Center (NPRC).  In light of the heightened obligation to consider the benefit-of-the-doubt rule in these circumstances, it is particularly important that the absence of in-service record of surgery for hemorrhoids not be considered as evidence that this surgery did not occur, and that the entire available record be considered.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although the examiner highlighted a 2001 treatment note indicating no prior surgery as to hemorrhoids, the examiner did not consider an October 2009 treatment note in which the Veteran reported having a hemorrhoidectomy as a teenager, which is generally consistent with the statement in his Form 9 that he was operated on in 1950 or 1951 for hemorrhoids.  Similarly, although an August 2000 treatment note the examiner highlights indicates that the Veteran reported symptoms in the last three months, that same treatment note indicates the Veteran stated he had a past history of hemorrhoids, which is also consistent with the Veteran's claims.  Upon remand, a supplemental opinion should be obtained that considers the entire relevant record, including the Veteran's competent testimony that he underwent surgery in service.  

The claims folder should also be updated to include VA treatment records compiled since September 28, 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from the William Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina and all associated outpatient clinics including the community based outpatient clinic in Greenville, South Carolina dated from September 28, 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.   Thereafter, forward the claims file to an appropriate clinician who has not given an opinion on this matter before.  After reviewing the record, including this remand, the clinician is provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hemorrhoids are caused by or related to service.  The clinician is to discuss the Veteran's testimony that he experienced surgery for hemorrhoids in service.  The Veteran is competent to report his experience of surgery.  Additionally, the clinician is advised that the Veteran's service treatment records (STRs) are unavailable, and that he or she should not construe their lack of availability as evidence that the surgery reported by the Veteran did not occur.  The clinician's attention should be drawn to an October 2009 treatment note in which the Veteran reported a hemorrhoidectomy as a teenager, which is generally consistent with his assertions that he had hemorrhoid surgery in service, as well as the contradictory February 2001 gastroenterology consult indicating under prior treatment that there was no relevant surgery.

Any opinion should be supported by a complete and accurate rationale.  

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




